                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Greg P. Givens,

           Plaintiff,
     v.                                  Case No. 2:19-cv-617

Jeffrey Loeffler,
et al.,

           Defendants.


                                 ORDER
     Plaintiff Greg P. Givens, acting pro se, filed the instant
civil rights action pursuant to 42 U.S.C. §1983 against ten
individual defendants.      Plaintiff asserts that the defendants
falsely arrested and maliciously prosecuted him in violation of the
Fourth Amendment, and conspired to violate his civil rights.
Plaintiff also asserted claims under the Racketeer Influenced and
Corrupt Organizations Act (“RICO”), and several state-law claims.
     On April 22, 2019, the magistrate judge filed an initial
screen report and recommendation pursuant to 28 U.S.C. §1915A,
which requires the court, “in a civil action in which a prisoner
seeks redress from a governmental entity or officer or employee of
a governmental entity,” to dismiss a complaint that fails to state
a claim upon which relief may be granted.         28 U.S.C. §1915A(a)-
(b)(1).   The magistrate judge noted that any claims accruing prior
to February 22, 2017, were barred by the two-year statute of
limitations applicable to §1983 actions, and recommended dismissal
of those claims.    As to Count III of the complaint, the magistrate
judge recommended that plaintiff be permitted to proceed on his
§1983 claim against Jeffrey Loeffler, a police officer, concerning
Officer Loeffler’s July 10, 2018, alleged arrest of and issuance of
a summons to plaintiff, but recommended dismissal of that claim
against Robert Newhart, Sr., Officer Loeffler’s supervisor.                     The
magistrate judge further concluded that the complaint was not
sufficient to allege a violation of plaintiff’s voting rights, and
recommended the dismissal of Count V.                     The magistrate judge
recommended     dismissal      of   Count    VI   (the    malicious    prosecution
claim), Count VII (the RICO claim), and Count IX (the conspiracy
claim), concluding that the complaint failed to allege viable
claims under those theories.            Finally, the magistrate judge also
recommended     that    this    court   decline    to    exercise     supplemental
jurisdiction over the state-law claims alleged in Counts I, II, and
IV,   stating    that    those      claims    should     be   dismissed      without
prejudice.      This matter is before the court for consideration of
plaintiff’s objections (Doc. 7) to the magistrate judge’s report
and recommendation.1
I. Standard of Review
      Upon review, the Court “may accept, reject, or modify, in
whole or in part, the findings or recommendations made by the
magistrate judge.”       28 U.S.C. §636(b)(1).           As the magistrate judge
correctly    explained,        28   U.S.C.   §1915(e)     requires     sua   sponte
dismissal of an action upon the court’s determination that the
action is frivolous or malicious, or upon determination that the
action fails to state a claim upon which relief may be granted.

      1

The court notes that this action has been stayed in regard to
plaintiff’s claims against defendant Daniel Napolitano due to the
initiation of bankruptcy proceedings by that defendant. Although
the reasoning in this order may also apply to the claims against
defendant Napolitano, the order, by reason of the stay, does not
decide whether plaintiff can proceed on his claims against
Napolitano.

                                         2
Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008).                Courts
conducting initial screens under §1915(e) apply the motion to
dismiss standard.    See, e.g., Hill v. Lappin, 630 F.3d 468, 470–71
(6th Cir. 2010) (applying Fed. R. Civ. P. 12(b)(6) standards to
review under 28 U.S.C. §§1915A and 1915(e)(2)(B)(ii)).
       In ruling on a motion to dismiss under Rule 12(b)(6), the
court must construe the complaint in a light most favorable to the
plaintiff, accept all well-pleaded allegations in the complaint as
true, and determine whether plaintiff undoubtedly can prove no set
of facts in support of those allegations that would entitle him to
relief.     Erickson v. Pardus, 551 U.S. 89, 94 (2007); Bishop v.
Lucent Technologies, Inc., 520 F.3d 516, 519 (6th Cir. 2008);
Harbin-Bey v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005).                 To
survive a motion to dismiss, the “complaint must contain either
direct or inferential allegations with respect to all material
elements necessary to sustain a recovery under some viable legal
theory.”    Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005).
Plaintiff must provide “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not
do.”   Twombly, 550 U.S. at 555; see also Ashcroft, 556 U.S. at 679
(“Threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.”).
II. Plaintiff’s Objections
       The magistrate judge correctly concluded that any claims
accruing prior to February 22, 2017, are time-barred.         The matters
alleged in plaintiff’s complaint which occurred prior to that date,
including    defendants’   alleged   mishandling   of   a   2014   burglary
complaint, their alleged violation fo his First Amendment rights


                                     3
while he was working for a lobby group in 2016, and defendant’s
alleged actions relating to plaintiff’s October 2015 arrest, are
facts of which plaintiff would have been aware at the time.
Plaintiff alleges that the defendants have continued to engage in
acts of retaliation.   However, any new acts of retaliation after
February 22, 2017, would not extend the limitations period for
other claims which had already accrued prior to February 22, 2017.
     As to Count III, upon consideration of plaintiff’s objections,
the court agrees with the recommendation of the magistrate judge
that plaintiff be permitted to proceed on his claim against
defendant Loeffler arising from plaintiff’s July 10, 2018, arrest.
The court also agrees with the recommendation that this claim be
dismissed as to the remaining defendants, with the exception of
Officer Loeffler’s supervisor, Robert Newhart, Sr. The court finds
that there are sufficient allegations in the complaint regarding
Newhart’s alleged involvement in plaintiff’s July 10, 2018, arrest
to survive the initial screening.
     Plaintiff offers new evidence for the first time in his
objections to the magistrate judge’s recommendations concerning
Count III.    In particular, plaintiff quotes from a purported
affidavit from Carol Gray.   Plaintiff may not offer evidence for
the first time in an objection which was not in the complaint and
was never presented to or considered by the magistrate judge. Murr
v. United States, 200 F.3d 895, 902, n. 1 (6th Cir. 2000).      In
addition, the conclusory statements in the alleged affidavit do not
remedy the deficiencies in plaintiff’s Count III claim against the
other defendants.
     The magistrate judge concluded that plaintiff’s allegations in


                                 4
Count V concerning the alleged suppression by the defendants of his
rights during the federal electoral process failed to state a claim
for relief.    Nothing in plaintiff’s objections establish that this
finding was in error, and this court agrees that Count V must be
dismissed.
      The magistrate judge also found that the complaint failed to
state a claim for malicious prosecution in violation of the Fourth
Amendment.       The    magistrate     judge      correctly    concluded        that
plaintiff’s summary allegations, a formulaic recitation of the
elements of the cause of action, were insufficient.                   Plaintiff’s
objections simply repeat a recitation of the elements of this claim
and   make    additional      conclusory    allegations.         He      does    not
demonstrate     why     the   magistrate        judge’s    recommendation        was
erroneous.
      As to the RICO claim in Count VII, plaintiff’s objections
basically    echo     the   allegations    in    his   complaint.        Plaintiff
summarily argues that his RICO claim alleged the conduct of an
enterprise through racketeering activity.                 The magistrate judge
correctly    concluded      that   plaintiff’s     allegations      of    criminal
enterprise and his list of wide-ranging crimes allegedly committed
by the defendants were conclusory and unsupported by specific
factual allegations, and that plaintiff failed to alleged how he or
his business or property sustained injury proximately caused by the
defendant’s alleged RICO violation. Plaintiff’s objections fail to
establish that the magistrate judge erred in concluding that the
complaint failed to state a viable RICO claim.
      The magistrate judge noted that plaintiff’s conspiracy claim
in Count IX alleged that defendants “‘seek the demise of [him],


                                       5
spreading false report, joining hands with malicious witness and
intent fall in partiality to a poor man in his just case, is to
prevert justice.’”        Doc. 6, p. 12 (quoting Complaint at 33).
Plaintiff then alleged in summary fashion that the defendants
“acted     with    a   common   understanding         to   deprive    [him]   of
constitutionally protected rights.”              Complaint at 33.         In his
objections, plaintiff quotes language from the Americans with
Disabilities Act, 42 U.S.C. §12203, which prohibits retaliation by
an employer for filing a complaint with the Equal Employment
Opportunity Commission, and Ohio Rev. Code §2921.05, an Ohio
criminal    statute     which   prohibits      retaliation     against    public
servants, party officials, attorneys, witnesses and crime victims.
However, the allegations in plaintiff’s complaint are insufficient
to plead a conspiracy by the defendants to violate either of those
provisions.        The magistrate judge correctly concluded that the
complaint failed to allege facts showing that the defendants acted
in accordance with a single plan and that an overt act was
committed    to    deprive   plaintiff    of     a   constitutional      right.
Plaintiff’s objections do not show that the magistrate’s conclusion
was erroneous.
     Finally,       plaintiff   objects     to       the   magistrate    judge’s
recommendation that the state law claims be dismissed without
prejudice.        Plaintiff alleges that legal aid is virtually non-
existent in Belmont County.       However, there is no Sixth Amendment
right to counsel in civil actions, see Shepherd v. Wellman, 313
F.3d 963, 970 (6th Cir. 2002), and plaintiff has filed lengthy
pleadings without the assistance of counsel. Plaintiff also claims
that some unidentified clerk in the Belmont County Clerk’s Officer


                                      6
told him that they had never had a pro se case, and he argues that
he has no viable or equitable recourse in the state courts.                     Doc.
7, p. 25.     This court is confident that plaintiff will have an
adequate forum for his state law claims in the Belmont County
courts.      The    court    also    agrees       with   the    magistrate   judge’s
conclusion that plaintiff’s state law claims of negligent or
intentional infliction of emotional distress, defamation, and
tortious interference of a business relationship are not “so
related” to the remaining Fourth Amendment claim against two of the
defendants    so     as     to    warrant       the   exercise    of   supplemental
jurisdiction under 28 U.S.C. §1367(a).
     Except as noted above in regard to the July 10, 2018, false
arrest    claim    against       Newhart,   plaintiff’s        objections    fail   to
demonstrate        that     the    magistrate         judge’s     conclusions       and
recommendations were erroneous, and they are denied.
III. Motion to Amend Complaint
     Plaintiff has filed a motion to amend his complaint.                            A
district court has considerable discretion in deciding whether to
grant a motion to amend a complaint pursuant to Fed. R. Civ. P.
15(a)(2).    Leisure Caviar, LLC v. United States Fish and Wildlife
Serv., 616 F.3d 612, 615 (6th Cir. 2010).                      A motion to amend a
complaint should be denied if the amendment would be futile.
Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir. 2010)                    The motion to
amend largely repeats the allegations in the original complaint,
and the new allegations do not cure the deficiencies in plaintiff’s
alleged claims.       The amendments suggested by plaintiff would be
futile, and the motion to amend the complaint (Doc. 8) is denied.
IV. Motion for Electronic Filing Privileges


                                            7
     Plaintiff    has   filed   a   motion   seeking   electronic   filing
privileges.     Under S.D. Ohio Local Rule 5.4(a), pro se litigants
must file documents in paper form unless otherwise authorized by a
judge.   Plaintiff’s motion for leave to use the electronic filing
system (Doc. 2) is denied.
V. Conclusion
     In accordance with the forgoing, the report and recommendation
(Doc. 6) is adopted in part.        The complaint is dismissed with the
exception of the Count III claim against Loeffler and Newhart
concerning the July 10, 2018, arrest of and issuance of a summons
to plaintiff.    Plaintiff’s state-law claims in Counts I, II and IV
are dismissed without prejudice to filing those claims in state
court.   The motion for electronic filing access (Doc. 2) and the
motion to amend the complaint (Doc. 8) are denied.


Date: September 9, 2019                   s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                      8
